DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,286729. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the pending application are essentially the same as claims 1-13 of the patent and any differences are minor. Any differences that may exist cause the patented claims to be narrower than the pending claims, and therefore the patented claims fully encompass the pending claims and are obviously directed to the same invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical bolt must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackay (US 20200109607) also published as Bradford (EP 3633136).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Mackay teaches:
A stop collar for mounting to a downhole tubular, comprising: 
a cylindrical housing (Mackay 7) having a threaded inner surface (Mackay 7t) and a tapered inner surface (Mackay near 7g); 
a compressible slip ring (Mackay 8) having teeth formed in an inner surface thereof and a pair of tapered outer surfaces (Mackay 8w); 
a solid cam ring (Mackay 9) having a tapered inner surface; and a cylindrical bolt (Mackay [0009]) having a threaded outer surface, wherein: 
a natural outer diameter (Mackay [0009]) of each ring is greater than a minor diameter (Mackay [0009]) of the threaded surfaces, and screwing the threaded surfaces of the housing and the bolt is operable to drive the tapered surfaces together, thereby compressing (Mackay [0009, 0023]) the slip ring such that the teeth engage a periphery of the tubular.

Regarding claim 2, Mackay teaches:
The stop collar of claim 1, wherein the solid cam ring is made from a resilient material (Mackay [0022]) to allow elastic compression thereof.

Regarding claim 3, Mackay teaches:
The stop collar of claim 1, wherein the slip ring is split (Mackay [0023]).

Regarding claim 4, Mackay teaches:
The stop collar of claim 1, wherein the tapered surfaces have corresponding angles (Mackay claim 4) relative to a longitudinal axis of the tubular and the angles each range between five and twenty-five degrees.

Regarding claim 5, Mackay teaches:
The stop collar of claim 1, wherein: the slip ring has a central portion (Mackay claim 5) with a constant diameter outer surface and a pair of working portions, each working portion has one of the tapered outer surfaces declining away from the central portion, each working portion has some of the teeth.

Regarding claim 6, Mackay teaches:
The stop collar of claim 1, further comprising a locking system (Mackay [0034-0036], claim 6) operable to prevent unscrewing of the threaded surfaces of the housing and the bolt.

Regarding claim 7, Mackay teaches:
The stop collar of claim 6, wherein the locking system comprises: a ratchet profile (Mackay [0034-0036], claim 9) formed in the bolt adjacent to the threaded surface thereof, and a ratchet profile (Mackay [0034-0036], claim 9) formed in the housing and configured to engage the ratchet profile of the bolt as the threaded surfaces of the bolt and housing are screwed together.

Regarding claim 8, Mackay teaches:
The stop collar of claim 7, wherein the ratchet profile of the housing is a plurality of slots (Mackay [0043]) formed through a wall of the housing and partially splitting the threaded inner surface.

Regarding claim 9, Mackay teaches:
The stop collar of claim 1, wherein: the housing has a first portion with a constant inner diameter (Mackay near 7b) for receiving the cam ring, a gap is formed between an outer surface (Mackay below 9a) of the cam ring in a natural position thereof and an inner surface (Mackay above threads) of the first portion of the housing.

Regarding claim 10, Mackay teaches:
The stop collar of claim 9, wherein the natural outer diameter of the cam ring is less than (Mackay Fig. 6B) or equal to 95% of the inner diameter of the first portion of the housing.

Regarding claim 11, Mackay teaches:
The stop collar of claim 9, wherein the natural outer diameter of the cam ring is less than or equal (Mackay near 27t, Fig. 11) to a major diameter of the threaded surfaces.

Regarding claim 12, Mackay teaches:
A centralizer comprising: a body (Mackay near 1) having a plurality of blades (Mackay 3b) forming a periphery thereof; and a pair of the stop collars (Mackay 2a/b), each collar of claim 1 for mounting the centralizer body to the downhole tubular.

Regarding claim 13, Mackay teaches:
A centralizer comprising: a body having a plurality of bow springs (Mackay below 9a) forming a periphery thereof; and a stop collar (Mackay 22, [0046-0048]) of claim 1 for mounting the centralizer body to the downhole tubular by being disposed between ends of the body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being obvious over Mackay (US 20200109607) also published as Bradford (EP 3633136).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 14, Mackay teaches:
A method of assembling the stop collar of claim 1, comprising: rotating (Mackay [0028-0032]) the solid cam ring; compressing (Mackay [0046-0048]) the solid cam ring and inserting the compressed cam ring through an inner surface of the housing; and after insertion, rotating (Mackay [0046-0048], Fig. 4-6) the cam ring until the longitudinal axis thereof is parallel to the longitudinal axis of the housing but does not expressly state rotating the solid cam ring such that a longitudinal axis thereof is perpendicular to a longitudinal axis of the housing. However, It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the method to include rotating until the longitudinal axis thereof is parallel to the longitudinal axis of the housing to include in order to maximize clearance during insertion, reducing the chance of damaging threads or the ring during insertion. Additionally, one of skill in the art would have anticipated success and yielded predictable results of assembling the stop collar, in view of Mackay, while maximizing clearance during installation.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellner (US 3799277) in view of Baker (US 2824613).

Regarding claim 1, Kellner teaches:
A stop collar for mounting to a downhole tubular, comprising: a cylindrical housing (Kellner 187) having a threaded inner surface (Kellner near 197) and a tapered inner surface (Kellner near 193); a compressible slip ring (Kellner 191) having a pair of tapered outer surfaces; a solid cam ring (Kellner 195) having a tapered inner surface; and a cylindrical bolt (Kellner 197) having a threaded outer surface, wherein: a natural outer diameter of each ring is greater than a minor diameter of the threaded surfaces, and screwing the threaded surfaces of the housing and the bolt is operable to drive the tapered surfaces together, thereby compressing the slip ring such that the teeth engage a periphery of the tubular.
Baker teaches a slip ring (Baker comprising 26/27) comprising teeth (Baker near 26/27) formed in an inner surface thereof and having a pair of tapered outer surfaces (Baker 26/27). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Kellner to include teeth in order to increase the grip strength of the components, reducing inadvertent slippage. 

Regarding claim 3, the combination of Kellner and Baker teaches:
The stop collar of claim 1, wherein the slip ring is split (Baker comprising 26/27).

Regarding claim 4, the combination of Kellner and Baker teaches:
The stop collar of claim 1, wherein the tapered surfaces have corresponding angles (Kellner Fig. 7) relative to a longitudinal axis of the tubular and the angles each range between five and twenty-five degrees.

Regarding claim 5, the combination of Kellner and Baker teaches:
The stop collar of claim 1, wherein: the slip ring has a central portion with a constant diameter outer surface (Kellner Fig. 7) and a pair of working portions, each working portion has one of the tapered outer surfaces declining away (Kellner Fig. 7) from the central portion, each working portion has some of the teeth.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kellner and Baker in view of Yates (US 20030006609).

Regarding claim 2, the combination of Kellner and Baker teaches:
The stop collar of claim 1, but does not discuss the material or expressly state wherein the solid cam ring is made from a resilient material to allow elastic compression thereof.
Yates teaches forming a cam ring (Yates 40) and slip ring (Yates 38) from a resilient material.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the combination to include elastic resilient material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the combination to include using an elastic resilient material in order to reduce the chance of damaging downhole other components by using soft material that cannot scratch, gouge, or perforate metal components. 

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Richey (US 4105262) teaches a releasable stabilizer comprising a stop collar with tapered wedges and teeth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674